         Case 1:19-cv-06320-JPC Document 35 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETER DELGADO,

                                       Plaintiff,                     19 Civ. 6320 (PAE)
                       -v-
                                                                            ORDER
 CITY OF NEW YORK, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On September 21, 2020, defendants filed a motion for partial judgment on the pleadings

pursuant to Fed. R. Civ. P. 12(c). Dkts. 30–32. Accordingly, it is hereby ORDERED that

plaintiff shall serve any opposition to that motion by October 13, 2020. Defendants’ reply, if

any, shall be served by October 20, 2020. At the time any reply is served, the moving party shall

supply the Court with courtesy copies of all motion papers via email to

EngelmayerNYSDChambers@nysd.uscourts.gov.

       SO ORDERED.


                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: September 24, 2020
       New York, New York
